


Exhibit 10(iii)(b)




WHIRLPOOL CORPORATION
2010 Omnibus Stock and Incentive Plan
Strategic Excellence Program
[Performance Restricted Stock Unit]/[Performance Unit] Award Document




1.
The Human Resources Committee of the Board of Directors (the “Committee”) of
Whirlpool Corporation (also referred to as the “Company”) has granted to you a
contingent [Restricted Stock Unit]/ [Performance Unit] award (the “Award”)
pursuant to the Strategic Excellence Program under the Company's 2010 Omnibus
Stock and Incentive Plan (the “Omnibus Plan”). [The target number of Performance
Units potentially subject to the Award and the currency equivalent are set forth
in your Grant Summary.] The Award is subject to achievement of performance goals
established for the three-year fiscal period beginning January 1, 2012 (the
“Performance Period”) to determine the final number of [Restricted Stock
Units]/[Performance Units] if any, you will be eligible to receive. If the
performance goals established for the Performance Period are met, your
[Restricted Stock Units]/ [Performance Units] will be determined and will then
be paid if you remain continuously employed by the Company or its subsidiaries
through the third anniversary of the grant date set forth in your Grant Summary
(the “Vesting Date”).

2.
If the performance goals established for the Performance Period are met, the
Company will pay any vested amount owed to you as a result of meeting those
performance goals in [shares of common stock on a one-for-one basis]/[cash] for
each [Restricted Stock Unit]/[Performance Unit], subject to applicable tax
withholding, as soon as administratively feasible after the Vesting Date, but in
any event by the later of (i) the end of the calendar year in which the Vesting
Date occurs or (ii) 2.5 months after the Vesting Date.

3.
If you cease to be employed by the Company or any of its subsidiaries due to
disability or death, but prior to the end of the Performance Period, you or your
beneficiary shall be eligible for a pro-rated payout of your Award based on a
fraction, the numerator of which is the number of completed months of the
Performance Period at the time of such termination and the denominator of which
is 36, multiplied by the number of [Restricted Stock Units]/[Performance Units]
which are determined to be subject to the Award following the completion of the
Performance Period. Such amount shall be payable based on actual results for the
Performance Period in [shares of common stock on a one-for-one basis]/[cash] for
each [Restricted Stock Unit]/ [Performance Unit], subject to applicable tax
withholding, as soon as administratively feasible after the determination of the
number of [Restricted Stock Units]/ [Performance Units] subject to the Award,
but in any event by the later of (i) the end of the calendar year in which such
determination occurs or (ii) 2.5 months after such determination.

4.
If you cease to be employed by the Company or any of its subsidiaries due to
retirement following completion of five years of service and attainment of age
55 (“Retirement”), after a minimum of six months of the Performance Period has
been completed, but prior to the end of the Performance Period, you or your
beneficiary shall be eligible for a pro-rated payout of your Award based on a
fraction (not to exceed one (1)), the numerator of which is the number of
completed months of the Performance Period at the time of such termination and
the denominator of which is 12, multiplied by the number of [Restricted Stock
Units]/[Performance Units] which are determined to be subject to the Award
following the completion of the Performance Period. Such amount shall be payable
based on actual results for the Performance Period in [shares of common stock on
a one-for-one basis]/[cash] for each Restricted Stock Unit[Performance Unit],
subject to applicable tax withholding, as soon as administratively feasible
after the determination of the number of [Restricted Stock Units]/[Performance
Units] subject to the Award, but in any event by the later of (i) the end of the
calendar year in which such determination occurs or (ii) 2.5 months after such
determination.





--------------------------------------------------------------------------------




5.
The terms of Section 11 of the Omnibus Plan shall apply to the Award, provided
that the definition of Change in Control set forth in the Appendix hereto shall
be substituted for the definition set forth in Section 11.3. In addition, for
purposes of Section 11.2(a) of the Plan, you will only be entitled to the
accelerated vesting contemplated thereunder in connection with a termination of
employment within 24 months following a Change in Control if such termination of
employment is by the Company without cause or by you for Good Reason as defined
in the Appendix. In the event that a Change in Control occurs prior to the
determination of the number of [Restricted Stock Units]/[Performance Units]
subject to the Award, the number shall be equal to the number of [Restricted
Stock Units ]/[Performance Units] included in your target award as provided by
your Grant Summary. Upon vesting pursuant to this provision, your Award shall be
immediately settled and paid out, subject to the terms and conditions set forth
herein. Notwithstanding the foregoing, with respect to any Award that is
characterized as “non-qualified deferred compensation” within the meaning of
Section 409A of the Code, an event shall not be considered to be a Change in
Control under the Plan for purposes of any payment in respect of such Award
unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code. The foregoing
sentence shall not apply with respect to vesting of an Award.

6.
If you cease to be employed for any reason, prior to the completion of six
months of the Performance Period, or if you cease to be employed by the Company
or any of its subsidiaries for any reason other than as provided above with
respect to Retirement, disability, death or Change in Control prior to the
Vesting Date, your Award shall terminate on the date you cease to be so employed
and you shall not be entitled to any payment of any kind whatsoever under this
Award.

7.
Regardless of any action the Company or your employer (the “Employer”) takes
with respect to any or all federal, state, or local income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
regarding the Award (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the vesting or payment of
the Award [, the subsequent sale of shares acquired pursuant to the payment of
shares under the Award and the receipt of any dividends]; and (ii) do not commit
to structure the terms of the Award to reduce or eliminate your liability for
Tax-Related Items.

You authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from your wages or other cash
compensation paid to you by the Company and/or the Employer, or from payment
otherwise owed to you under this Award. [Alternatively, or in addition, if
permissible under local law, the Company may, as applicable (i) sell or arrange
for the sale of shares that you acquire to meet the withholding obligation for
Tax-Related Items, and/or (ii) withhold shares, provided that the Company only
withholds the amount of shares necessary to satisfy the minimum withholding
amount. Finally,] you shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of your participation in the Omnibus Plan that cannot be satisfied
by the means previously described. The Company may refuse to deliver any Company
common stock if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.
8.
By accepting the Award, you acknowledge that: (i) the Award is governed by the
Omnibus Plan and you are voluntarily participating in the Omnibus Plan; (ii) the
Omnibus Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Omnibus Plan and this Agreement;
(iii) your participation in the Omnibus Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate your employment relationship at any time with or without
cause; (iv) in the event that you are not an employee of the Company, the Award
will not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Award will not be interpreted to form an
employment contract with the Employer or any subsidiary or affiliate of the
Company; (v) the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards, or benefits in lieu of such
awards, even if such awards have been granted repeatedly in the past, and all
decisions with respect to future awards, if any, will be at the sole discretion
of the Company; (vi) the Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; [(vii) the Award does not include any rights with respect to any of
the shares of common stock of the Company (including any voting rights or rights
with respect to any dividends of any nature associated with the common stock)
issuable under the Award until the Award has vested and is settled by issuance
of such shares of common stock to you;] and (viii) the attempted transfer or
other disposition of the Award shall be void and shall nullify your Award,
resulting in the cancellation of the Award by the Company.





--------------------------------------------------------------------------------




9.
No claim or entitlement to compensation or damages shall arise from termination
of the Award as a result of your termination from employment by the Company or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and you irrevocably release the Company and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by signing this
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such claim.

In the event of involuntary termination of your employment (whether or not in
breach of local labor laws), your right to receive payment under the Award, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to payment under the Award after termination of employment, if any, will
be measured by the date of termination of your active employment and will not be
extended by any notice period mandated under local law. The Board and Committee
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the Award.
10.
You may be required to repay the Award, if (i) you are terminated by or
otherwise leave employment with the Employer within two years following the
vesting date of the Award and such termination of employment arises out of, is
due to, or is in any way connected with any misconduct or violation of Company
or Employer policy or (ii) you become employed with a competitor within the two
year period following termination, or for any other reason considered by the
Committee in its sole discretion to be detrimental to the Company or its
interests. In addition, the Award shall be subject to forfeiture to the Company
in accordance with the policy promulgated by the Company to comply with the
requirements of Section 10D(b)(2) of the Securities Exchange Act of 1934, as
amended.

11.
You hereby explicitly accept the Award and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and the
Company and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Omnibus Plan.
You understand that the Company and the Employer hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Awards or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Omnibus Plan (“Data”). You understand that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Omnibus Plan, that these recipients may be located in your
country or elsewhere, and that the recipient's country may have different data
privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Omnibus Plan, including any requisite transfer of such Data
as may be required to a [broker or other] third party [with whom you may elect
to deposit any shares of stock acquired]. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Omnibus Plan. You understand that you may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing your local
human resources representative. You understand, however, that refusing or
withdrawing your consent may affect your ability to participate in the Omnibus
Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.

[12
Neither this Award nor any shares to be acquired pursuant to any payment under
this Award have been or will be registered under any securities laws other than
the federal securities laws of the United States. Any shares acquired pursuant
to this Award may not be sold, transferred, or otherwise traded without the
registration under or an exemption from any applicable requirements of any
securities laws applicable to you, and each certificate representing such shares
will bear an appropriate legend to that effect.]

13.
The terms “cease to be employed” or “termination of employment,” or words of
similar import, as used herein, for purposes of any payments that are payments
of deferred compensation subject to Section 409A of the Code, shall mean
“separation from service” as defined in Section 409A of the Code. To the extent
any payment or settlement that is a payment of deferred compensation subject to
Section 409A of the Code is contingent upon a “change in control,” such payment
or settlement shall only occur if the event giving rise to the change in control
would also constitute a change in ownership or effective control of the Company,
or a change in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A of the Code. The vesting of the
Award shall not be affected by the preceding sentence.





--------------------------------------------------------------------------------




If a payment obligation under the Award arises on account of your separation
from service while you are a “specified employee” (as determined under the
Whirlpool Corporation Specified Employee Policy), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six (6)
months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
your death.
14.
The Committee reserves and shall have the right to change the provisions of this
Agreement in any manner that it may deem necessary or advisable to carry out the
purpose of this Award as the result of, or to comply with, any change in
applicable regulations, interpretation or statutory enactment.

15.
The Company may, in its sole discretion, decide to deliver any documents related
to the Award or participation in the Omnibus Plan or future awards that may be
granted under the Omnibus Plan, if any, by electronic means or to request your
consent to participate in the Omnibus Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and, if requested, to
agree to participate in the Omnibus Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16.
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.



